                              THE UNITED STATES DISTRICT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


WEIMANG YAN, individually,
and on behalf of all others similarly situated,

       Plaintiff,
                                                    COLLECTIVE ACTION
v.                                                  Case No.____________________

JEFFRY KNIGHT, INC. d/b/a
KNIGHT ENTERPRISES INC.

      Defendant.
___________________________________.

               FLSA SECTION 216B COLLECTIVE ACTION COMPLAINT
                         AND DEMAND FOR JURY TRIAL

I. INTRODUCTION

       1.      This is a collective action pursuant to the Federal Fair Labor Standards Act

(hereinafter, “FLSA”), 29 U.S.C. § 216(b). Plaintiff Weimang Yan (hereinafter, “Plaintiff” or

“Yan”) and members of the putative class are cable installers or technicians who install and

repair high-speed Internet, cable television and telephone services. As set forth below, Defendant

Jeffry Knight, Inc. d/b/a Knight Enterprises (hereinafter “Defendant” or “Knight Enterprises”)

has knowingly, willfully and with reckless disregard for the requirements of the FLSA,

misclassified Plaintiff and the putative class as “independent contractors,” when they are in

reality employees in order to avoid paying overtime wages and other tax obligations under the

IRS. Plaintiff asserts that Defendant’s misclassification resulted in a loss of substantial wages

otherwise payable to him and all others similarly situated pursuant to FLSA, 29 U.S.C. § 207.
II. JURISDICTION AND PARTIES.

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 216.

       3.      Plaintiff Weimang Yan is a resident of this district, who at all times material

hereto, provided telecommunication installation and repair services from on or about March

2015 to the present day.

       4.      Defendant Jeffry Knight Inc., d/b/a Knight Enterprises, is a Florida for profit

corporation with a principal place of business at 6056 Ulmerton Road, Clearwater, Florida

33760. Knight Enterprises installs high-speed internet, cable television, and telephone services.

Defendant may be served through its registered agent Jill Williams, 301 South Missouri Avenue,

Clearwater, Florida 33756-5833.

       5.      Defendant is an employer within the meaning of the FLSA and is subject to the

FLSA under Enterprise coverage, as it has annual revenues greater than $500,000, employs more

than two (2) full time persons, and is engaged in interstate commerce.


III. STATEMENT OF FACTS

       6.      Defendant Knight Enterprises, is a telecommunications company that contracts

with other companies to install, repair, or construct the facilities for high-speed internet, cable

television, and telephone service for cable television companies and consumers.

       7.      Knight Enterprises purports to contract with individuals to perform such

installation, repair, construction, and supervisory work associated with monitoring such quality

of those services. The Defendant purports to call these individuals “independent contractors,”

and not employees, thereby avoiding any obligation to pay overtime wages and payroll taxes,


                                                                                                 1
health insurance benefits, workers’ compensation insurance, unemployment insurance, and other

such benefits.

       8.        These so-called independent contractors are required to show up at a specific

location and at a specific time. Defendant then assigns orders with instructions as to specific

work which must be done that day.

       9.        Upon information and belief, during the preceding three (3) years to the present,

all cable installers or technicians are trained in a similar manner by Defendant to perform their

job duties and requirements in a similar manner and fashion.

       10.       Upon information and belief, all cable installers and technicians are treated as

independent contractors, have the same job requirements and duties, and are subject to the same

compensation plans, or, a common compensation plan.

       11.       Upon information and belief, all cable installers are treated as independent

contractors by Defendant and are subject to and governed or controlled by the same employment

rules, procedures and policies.

       12.       All of the telecommunications equipment used by Plaintiff and all other similarly

situated independent contractor cable installers must be picked up from a warehouse on Knight

Enterprises’ property, and it is Knight Enterprises which informs each contractor of the amount

of equipment needed to perform the jobs for that day.

       13.       Defendant dictates and controls the supplies and cable equipment that cable

installers must use in performing their job duties.

       14.       Plaintiff, and most, if not all other similarly situated cable installers routinely

work well over 40 hours each week, as the shifts often exceed eight (8) hours per day, and they



                                                                                                  2
often work more than five (5) days per week.

       15.     Plaintiff, throughout his employment, has always worked more than 40 hours, and

has worked upwards of 75 hours in a week when ordered and required to work six (6) days a

week by Knight Enterprises.

       16.     Plaintiff has not received any overtime pay for the work performed in excess of

40 hours in a workweek, and is not paid an hourly wage nor any salary.

       17.     Plaintiff like all other cable installers and members of the putative class of

similarly situated is paid on a piecemeal basis, or percentage of the work billed without regard to

the number of hours he works in any week.

       18.     There is virtually no opportunity for the Plaintiff and members of the putative

class to work for any other cable companies or to perform any other telecommunications repair

or installation work while working as contractors for Knight Enterprises.

       19.     In addition, if Knight Enterprises is unsatisfied with work performed by the

independent contractor cable installers, it requires such contractors to go out and correct any

deficiency, and to make any repairs. On such occasions, the cable installer contractors are not

paid for their time working to correct such problems.

       20.     Plaintiff worked for Knight Enterprises as a cable installer and technician or

repair person, and at all times relevant, was classified by Defendant as an independent contractor,

and not an employee.

       21.     Thus, for wages and compensation, Plaintiff and all other so called independent

contractor cable installers were given their compensation by Defendant without paying any

federal payroll taxes, medicare taxes deducted, and issued 1099’s.



                                                                                                 3
       22.     Plaintiff was required to report to a garage controlled by Defendant at specific

times at least one time each week.

       23.     Cable Installers were assigned specific daily routes created/and or assigned by

Knight Enterprises and were expected to adhere to the scheduled jobs, without deviation or

discretion.

       24.     In nearly every week worked, Plaintiff worked more than 40 hours a week

without ever receiving any overtime pay, and at all times was lead to believe by Defendant that

he was not entitled to be paid a premium for any overtime hours.

       25.     Defendant has engaged in a common scheme and plan applicable to a large group

of cable installers to avoid paying them overtime wages under the FLSA by forcing Plaintiff and

members of the putative class to sign a contract labelling them as independent contractors.

       26.     When Plaintiff applied for work with Defendant, he was not offered any option to

work as an employee: the offer was a non-negotiable, take it or leave it independent contractor

agreement or no work or employment.

       27.     Upon information and belief, throughout Plaintiff’s years of work for Defendant,

cable installers are not offered a choice to elect to be employees versus independent contractors.

       28.     Moreover, none of the terms and conditions of the independent contractor

agreement were negotiable, including but not limited to, the rates of pay and compensation

Defendant was willing to pay to Plaintiff and all other similarly situated cable installers.

       29.     “To determine whether an individual falls into the category of covered

"employee" or exempted "independent contractor," courts look to the "economic reality" of the

relationship between the alleged employee and alleged employer and whether that relationship



                                                                                                     4
demonstrates dependence.” Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1311 (11th Cir.

2013).

          30.   “This inquiry is not governed by the "label" put on the relationship by the parties

or the contract controlling that relationship, but rather focuses on whether "the work done, in its

essence, follows the usual path of an employee."” Scantland v. Jeffry Knight, Inc., 721 F.3d

1308, 1311 (11th Cir. 2013) (citing Rutherford Food Corp. v. McComb, 331 U.S. 722, 729,

(1947).

          31.   Defendant exerts significant control over the work performed by Plaintiff and

members of the putative class.

          32.   Plaintiff and members of the putative class are assigned by Defendant work routes

listing the jobs they were to work on that day, and they had no power or discretion to decline any

work order or route assigned.

          33.   Plaintiff and all other cable installers could not refuse any additional work orders

assigned, and they were highly supervised, watched and managed by Defendant with their work

being routinely inspected for quality and completeness by Defendant.

          34.   Defendant also maintained control over the pay and compensation rates for jobs to

be completed, the hours to be worked in a day, the number of days to be worked in a workweek,

where the work was to be done, and provided the equipment to be installed at a job.

          35.   Plaintiff and members of the putative class were also not allowed to subcontract

or hire and manage other persons to perform work assigned by Defendant and were required to

wear uniforms provided by Defendant.

          36.   They also could not solicit work which they might perform on other days by



                                                                                                  5
themselves and not through Defendant.

       37.     Plaintiff and members of the putative class’ opportunity for profit or loss was

dependent upon the amount and type of work assigned by Defendant. Plaintiff and members of

the putative class had no control over how much they were paid for any individual work order,

and could not negotiate prices with any of the customers, nor what they could charge Defendant

for the work they were to perform.

       38.     Plaintiff and members of the putative class’ relationship with Defendant was

permanent and exclusive. Plaintiff Yan has worked continuously and exclusively for Defendant

since March 2015.

       39.     Defendant maintained a De Facto policy that if you declined a job, or sought to

cancel a job or take time off from the weekly work schedule of five or more days, even though

the hours could be upwards of 50 to 75 hours a week, that doing so would result in your routes

and job orders being cut and taken away.

       40.     Plaintiff and members of the putative class were and are an integral part of

Defendant’s business.    Defendant is a full service communications infrastructure provider.

Plaintiff and members of the putative class are the individuals who install and repair the

communications infrastructure provided and serviced by Defendant.

       41.     Additionally, Defendant employs numerous persons in the same, if not identical

cable installer position as Plaintiff, as W-2 employees, and not as independent contractors.

       42.     Upon information and belief, the work and services performed by Plaintiff and

other “independent contractors” is identical, or nearly identical to that which is performed by

Defendant’s W-2 employee cable installers, and all are subject to the same company policies,



                                                                                               6
procedures and work requirements.

       43.     Upon information and belief, the Defendant’s W-2 employee cable installers are

also paid on a per job, piece rate basis, and not paid a base hourly wage nor a salary; essentially

the same common compensation plan imposed upon Plaintiff and members of the putative class,

but for Defendant classifying them for IRS and FLSA purposes, as employees rather than as

independent contractors.

       44.     Defendant has willfully and with a lack of good faith basis under the FLSA,

misclassified Plaintiff and all other similarly situated cable installers as independent contractors,

as part of a scheme and plan to evade and avoid paying overtime wages, as well as saving

millions of dollars in tax liabilities and other benefits they would have to provide, including

workers compensation.

       45.     Defendant’s classification of Plaintiff and members of the putative class as

independent contractors is a willful and intentional violation of the FLSA as Defendant knows,

or should have known, in that they were and are misclassifying Plaintiff and members of the

putative class as independent contractors where Defendant has faced the same claims from many

of its own cable installer workers in previous cases such as: Scantland v. Jeffry Knight, Inc., 721

F.3d 1308, 1311 (11th Cir. 2013), Weckesser v. Knight Enters. S.E., LLC, 735 F. App'x 816 (4th

Cir. 2018), and Huerta et al. v. Jeffry Knight, Inc. d/b/a Knight Enterprises, Case

8:14-cv-01624-EAK-TBM (M.D. Fla. 2014).

       46.     In Scantland v. Jeffry Knight, Inc., the Eleventh Circuit concluded that the

plaintiff in that case “were "employees"—not "independent contractors"—under the FLSA.” 721

F.3d 1308, 1319 (11th Cir. 2013).



                                                                                                   7
       47.     Further, Defendant paid all the cable installers in Scantland the sum of

$475,000.00 in payment of their unpaid overtime wages. See Case 8:09-cv-01985-EAK-TBM

(DE 249-1) .

       48.     Likewise, In Weckesser, Defendant paid all the cable installers part of the suit the

sum of $325,000 for their overtime wages claimed. See Case 2:16-cv-02053-RMG (DE 157.)


IV. FLSA COLLECTIVE ACTION ALLEGATIONS

       49.     Plaintiff Yan brings this action on behalf of all such similarly situated individuals

who performed work as cable installers or technicians for Defendant Knight Enterprises and

were classified as independent contractors.

       50.     Plaintiff seeks conditional certification to proceed collectively on behalf of a class

of individuals who have performed installation, repair, service and similar duties for Defendant

Knight Enterprises’ customers, and who have been classified as independent contractors instead

of as employees, pursuant to 29 U.S.C. § 216(b).

       51.     This collective action is to recover from Defendant overtime compensation,

liquidated damages, prejudgment interest, and the costs and reasonable attorney’s fees under 29

U.S.C. §216(b) on behalf of the Plaintiff and all similarly situated persons composed of:

       All persons contracted with JEFFRY KNIGHT, INC. d/b/a KNIGHT
       ENTERPRISES INC., including any of its subsidiaries such as Knight Enterprises
       SE LLC, as an independent contractor under the title of Cable Installer or
       Technician, and any other job titles previously or currently used to describe
       persons performing work as cable installers or technicians at any time within the
       three (3) years preceding this lawsuit to the day of trial.

       52.     Plaintiff is ready, willing and able to serve as representative for all others

similarly situated, and by the filing of this complaint consents to be a member of this FLSA


                                                                                                   8
Section 216(b) collective action.

       53.     Upon information and belief, Defendants have 150 or more persons working as

independent contractor cable installers, and with turnover throughout the preceding three (3)

years, the class size is estimated to be upwards of 350 or more persons.

       54.     Maintaining this action as a collective action is the most appropriate, practical,

and feasible way for this action to proceed.

       55.     Cable installers and technicians are not free to use their discretion to vary their

schedules, assignments or jobs assigned.

       56.     Plaintiff and the class of similarly situated cannot just freely take off time from

work when they want to and within their own discretion.

       57.     All the work activities of the Plaintiff and those similarly situated independent

contractor cable installer or technicians support the status under the FLSA as employees.

       58.     Essentially all elements of the work to be performed by Plaintiff and all other

similarly situated independent contractor cable installers or technicians are controlled,

determined, set and regulated, supervised, assessed and evaluated by Defendant, including their

compensation, rates charged, schedules, jobs, and how they perform their jobs.

       59.     Defendant also can terminate or suspend each and every independent contractor

within its discretion, at any time, and for any reason; no different than it could for any employee

or employee at will.

       60.     The independent contractor agreements Defendant uses are presented to all

persons as non-negotiable, take it or leave it contracts, with none of the terms and conditions of

these agreements written or created by the alleged independent contractors.



                                                                                                 9
                                COUNT I
  VIOLATION OF SECTION 29 U.S.C. § 207 THE FAIR LABOR STANDARDS ACT -
                  FAILURE TO PAY OVERTIME WAGES

       61.      All preceding paragraphs are realled and incorporated as if fully set forth herein.

       62.      The actions of Defendant as set forth above in failing to pay overtime to Plaintiff

and all others similarly situated constitutes a willful violation of the Fair Labor Standards Act, 29

U.S.C. § 207.

       63.      The position of cable installer or cable technician would not qualify or meet any

known exemption under the FLSA, but for Defendants forced treatment and misclassification of

Plaintiff and the putative class of similarly situated as independent contractors, they know they

would have to pay them a premium for all overtime hours and they would be properly classified

as non-exempt employees under the FLSA.

       64.      Pursuant to 29 U.S.C. § 216(b), Plaintiff seek a court order compelling the

Defendant to provide and produce a list of the names, dates of employment and all contact

information for all other cable installers classified as independent contractors within the three

(3) years preceding the filing of this lawsuit to the present, in order to apprise them of their right

to opt in and join this action.

       65.      While the law holds that a plaintiff may notify and send notice to others of this

action and the right to join, absent an order and supervision by the Court, Defendant will not

likely produce the information and otherwise challenge the form and contact of the notice.

       66.      At all relevant times, Defendant employed Plaintiff, and/or each member of the

Putative Class of similarly situated, and continues to employ members of the Putative Class,

within the meaning of the FLSA.



                                                                                                   10
       67.     Defendant has forced Plaintiff and all other independent contractor cable installers

as a condition of employment, on a non-negotiable take it or leave it basis, to accept treatment

and classification as independent contractors, and not employees as a condition of being hired.

       68.     Defendant's independent contract is unlawful and unenforceable under Florida

law, as a party cannot contract to do something which is illegal: namely to willfully avoid and

evade the obligations to pay FICA taxes, and pay overtime wages as required under the FLSA.

       69.     Defendant has known and still to this day knows that the cable installers it

employs over the preceding three (3) years fail to meet the definition under the FLSA of an

independent contractor, or said differently, has known that their cable installers meet the

definition of an employee under the FLSA, and perhaps according to the IRS code.

       70.     Although they are contractually labelled as independent contracts, Plaintiff and

the putative class of similarly situated Cable Installers are in fact and reality employees of

Defendant.

       71.     Upon information and belief, all Cable Installers were paid under a common and

similar compensation plan and scheme.

       72.     All cable installers and technicians are expected and required to perform their job

duties and work requirements in similar manners and which are highly monitored, controlled and

evaluated by Defendant.

       73.     Defendant has maintained a scheme and plan to avoid paying overtime

compensation to Cable Installers for the hours worked in excess of 40 hours per workweek.

       74.     Defendant has calculated that by misclassifying its cable installers as independent

contractors and not paying overtime wages, it is saving millions of dollars and increasing its



                                                                                                  11
profits; and if challenged, as in Scantland, Weckesser, and Huerta, will just settle and

compromise for less than the wages they would have paid.

          75.   Defendant intimidates, coerces and dissuades Cable Installers from making claims

for overtime wages through an onerous arbitration clause contained in each signed independent

contractor agreement between Defendant and members of the putative class that would require

each claimant to pay one half of the arbitration fees to even attempt to proceed with a claim, and

which also purports to prevent workers from proceeding as a class or participating in a collective

action.

          76.   The independent contractor agreements also threaten and warn cable installers

that Defendant may be awarded its attorney’s fees if they prevail.

          77.   Defendant’s management is well aware that the work and position of a cable

installer in this company requires Plaintiff and the class of similarly situated to routinely, if not

each and every week, work more than 40 hours in a workweek to complete their routes and job

requirements.

          78.   As a result, throughout the three (3) year class period to the present, Defendant

has stolen several millions of dollars or more in wages from Cable Installers while they have

knowingly mislead them to believe that the law permits this unlawful pay practice and

misclassification as independent contractors.

          79.   Defendant knowingly and willfully failed to pay Plaintiff and all other members

of the putative Class overtime compensation at the appropriate legal rate for all hours they

performed work on behalf of Defendant for, above and beyond 40 hours per workweek, in

violation of the FLSA, in particular 29 U.S.C. § 207.



                                                                                                  12
       80.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       81.     Defendant knew that the Cable Installer position would result in Cable Installers

routinely working more than 40 hours in order to meet all issued work orders.

       82.     Defendant willfully failed and refused to pay Plaintiff and all other similarly

situated Cable Installers a premium for all overtime hours worked.

       83.     Defendant willfully failed and refused to pay Plaintiff and all other similarly

situated Cable Installers a premium for all overtime hours worked at the correct and lawful rate,

thus, underpaying Plaintiff and all Cable Installers even when they did pay overtime wages.

       84.     Defendant cannot and does not have a good faith basis under the FLSA for its

willful actions and conduct of willfully misclassifying Plaintiff and all Cable Installers as

independent contractors, and not paying them a premium for all overtime hours worked in each

and every workweek.

       85.     Plaintiff and the class of similarly situated thus are entitled to, and should be

awarded liquidated damages of an equal sum of the overtime wages awarded or recovered for a

period of three (3) years preceding the filing of this action to the present and continuing.

       86.     Due to Defendant’s willful FLSA violations, Plaintiff alleges on behalf of the

members of the Class that they have suffered damages and are entitled to recover from

Defendant the unpaid overtime compensation due and owing for all hours worked in excess of 40

in each and every workweek, an additional equal amount as liquidated damages, prejudgment

interest, reasonable attorneys’ fees, costs and disbursements of this action, pursuant to 29 U.S.C.

§216(b).



                                                                                                13
WHEREFORE Plaintiff, WEIMANG YAN prays for:

a.   An order designating this action as a collective action and issuance of notice

     pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals across the

     nation with instructions to permit them to assert timely FLSA claims in this action

     by filing individual Consents to Join in this action as plaintiffs pursuant to

     §216(b); and that notice be sent to all past and present cable installers or

     technicians of JEFFRY KNIGHT, INC. d/b/a KNIGHT ENTERPRISES INC.,

     treated as independent contractors at any time during the three (3) year period

     immediately preceding the filing of this suit, through and including the date of

     this Court's Order conditionally certifying this as a Section 216(b) Collective

     Action;

b.   An order awarding attorneys’ fees and costs pursuant to § 216 of the FLSA;

c.   That the Court find Defendant in violation of the overtime compensation

     provisions of the FLSA and that the Court find that Defendant’s violations of the

     FLSA were and are willful;

d.   That the Court award Plaintiff Yan and the putative Class of all similarly situated

     overtime compensation and a premium for such for all the hours worked over

     forty (40) in each and every workweek during the past three (3) years, AND an

     equal sum in liquidated damages. In addition, interest on said award pursuant to §

     216 of the FLSA;




                                                                                     14
       e.      That the Court award Plaintiff Yan a collective action class representative fee or

               service award fee for his efforts and time dedicated to bringing justice through

               this action;

       f.      That the Court appoint Mitchell Feldman, Esq. and the firm of Feldman Legal

               Group as class counsel in the FLSA collective action; and

       g.      That the Court award any other legal and equitable relief as this Court may deem

               appropriate.


                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint and on all other issues so triable.

       Dated the 21st day of February 2020.
                                                      Respectfully submitted.

                                                      /s/Mitchell Feldman, Esq.
                                                      Mitchell L. Feldman, Esquire
                                                      Florida Bar No.: 0080349
                                                      FELDMAN LEGAL GROUP
                                                      6940 W. Linebaugh Ave, Suite #101
                                                      Tampa, Florida 33625
                                                      Tel: 813-639-9366 - Fax: 813-639-9376
                                                      Email: mlf@feldmanlegal.us
                                                      Secondary: lschindler@feldmanlegal.us
                                                      Attorney for Plaintiff, and the class
                                                      Of similarly situated




                                                                                                15
